To alternative writ of mandamus addressed to Honorable J.M. Lee as Comptroller of the State of Florida, commanding him "to forthwith determine the net amount payable to the Board of County Commissioners of Santa Rosa County, Florida, for its proportionate part of all taxes collected and which have accrued to the credit of said county under and pursuant to the provisions of Chapter 14832, Laws of Florida, 1931, as amended, and to forthwith make up, draw and sign your order on the Treasurer of the State of Florida, for the full net amount of money which has accrued to the credit of and is subject to distribution to the Board of County Commissioners of Santa Rosa County, Florida, pursuant to the Act aforesaid, and to deliver said order to said Board of County Commissioners of Santa Rosa County, Florida, after the same has been drawn as above required, or that you show cause before this Court on the 22nd day of February, A.D. 1941, at ten o'clock in the forenoon of said day, why you have not done or do not propose to do as hereby commanded." — Respondent has filed motion to quash in which it is contended that Chapter 16125, Acts of 1933, controls the disposition of the involved fund because Santa Rosa County has now come within the purview of that Act.
The motion to quash is denied on authority of our opinion and judgment in the case of State ex rel. C.A. Blalock, et al., as County Commissioners of Madison County, Florida, *Page 381 
v. Lee, as Comptroller, et al., filed this day. Respondent is allowed ten days in which to file return, in default of same being filed within such time peremptory writ will issue.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, THOMAS and ADAMS, J. J., concur.
TERRELL, J., agrees to conclusion.